Citation Nr: 1612025	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  13-14 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	Daniel A. Shawl, Attorney



ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to December 1959.  The Veteran died in October 2010.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.  As the appeal originated due to the filing of a claim at the Detroit, Michigan Regional Office (RO) and the appellant requested a local hearing at the Detroit, Michigan RO, the Board has continued to list the appeal as having been received from the Detroit, Michigan RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its October 2015 Remand, the Board requested additional development in the form of a VA medical opinion.  Review of the record reflects that the requested opinion was obtained in November 2015.  Thereafter, the RO continued the denial of the appellant's claim.

The Board's October 2015 Remand also noted that the appellant requested a videoconference hearing before the Board in connection with her appeal.  The claims file reflects her request for a hearing in a VA Form 9 received in July 2013, and in a September 2015 statement.  The Board directed the RO to schedule the appellant for the requested hearing before the Board if her claim was denied by the RO after the additional VA opinion had been obtained.  Although the RO continued the denial of the appellant's claim after obtaining the additional VA opinion, the RO did not schedule the appellant for her requested hearing.  As the claims file does not show that the appellant has withdrawn her hearing request, her claim must be remanded to afford her the requested hearing before the Board.  38 C.F.R. § 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a video conference hearing at the AOJ before a Veterans Law Judge.  Provide the appellant, at her most recent address of record, with notice of the date, time and location of her hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




